DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3/10/2022 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 3-4, 7, 9, 13-14, 19, 21, 24-29, 31-35, 37-42 and 44-64 have been cancelled.

Claims 1-2, 5-6, 8, 10-12, 15-18, 20, 22-23, 30, 36 and 43 are pending and under examination.

A telephonic interview with attorney Teng regarding a proposed amendment was conducted on 5/31/2022. However no response has been received. 
A review of prosecution, about 20 SEQ ID Nos search have been conducted. Therefore no more SEQ ID No. will be searched. 

3.	The rejection on Claims 10-11, 6 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. 

With regard to claim 10-11, for instance, 4060 could be anti-human NAB1 (antigen zinc finger transcription factors EGR1 and EGR2)(CD Creative Diagnostic 2015 Catalog) or Cell Signal Category #4060 monoclonal antibody (antigen AKT). 

With regard to claim 15, the use of a catalog number as the sole means of identifying the antibody renders the claim indefinite because this is merely a commercial designation that does not clearly defined the product. Unlike an antibody clone number or a deposit accession number, the material that is sold under a given catalog number is subject to change.
As to the commercial name of the antibody, the record is not clear as to whether the ordinary artisan, at the time of the invention, would have known what antibody “Cell Signaling Technology 2920), or what “(pan)” is meant to the antibody.

4.	The rejection on Claim 1-2, 5-6, 8, 10-12, 15-18, 20, 22-23, 30, 36 and 43 under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Aabersold (US 20110178273), , Drewes, Krizman et al. (US 20120295990) is withdrawn in part because none of the above references teaches or suggests using SEQ ID No. 82, 84, 110 (deleted original SEQ ID No. 6, 40 and 120, respectively, and amended to SEQ ID No. 82, 84 and 110 now).  However, Drewes reference disclosed TVNESASLR peptide corresponding to SEQ ID No. 23. Note, SEQ ID No. 120 now amended to SEQ ID No. 110. Therefore Drewes reference remains effective in combination with Patel reference. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-6, 8, 10-12, 17-18, 20, 22-23, 30, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Drewes (US 20090238808), Vitiello (US 20150140041), Picotti (US 20170370942) and Blenis (US 20130252950).

The current inventors have presented their research results in the annual meeting conference (See below).

    PNG
    media_image1.png
    493
    736
    media_image1.png
    Greyscale

The method used was the same as the recited one, i.e. immunoprecipitating followed by mass spectrometry identification, namely specific antibodies for targets followed digestion samples and analysis by mass spectrometry on particular peptides SEQ ID Nos. (See above). Different AKT-mTOR pathway proteins (including phosphorylated) were studied, including AKT1, AKT2, IR, IRSI, mTOR, p70S6k, GSK3b, TSC2, PRAS40 and PTEN. Note, these antibodies and target proteins and peptides are the same as recited and elected in Table 1, Table 5, Table 8, Table 9 (read on claims 10-11, 16-18). Patel employs mass spectrometry to identify different AKT-mTOR proteins by specific peptide sequence.

However, Patel et al. do not explicitly disclose specific SEQ ID No. for detecting targets by identifying SEQ ID Nos in the listed peptide sequences. 

Drewes teaches using TVNESASLR peptide (corresponding to SEQ ID No. 23 (ii)) to identify IR (also called INSR, see dependent claim 36)(See Table 9 of Drewes).

Vitiello teaches using SNPTDIYPSK (corresponding to SEQ ID No. 82) to identify TSC2 protein in a sample (See Figure 4; 5/8). It is noted that the recited feature here using “comprising” where the peptide used by Vitiello has 31 amino acids encompasses recited 10 amino acid residues. 

Picotti teaches using LN(T)SDFQ(K) AND GALAEAAR (corresponding to SEQ ID No.200 and 202) to identify PRAS40 (see Figure 5).
Moreover, Picotti also teaches using GQPEGPLPSSP(R) and GYTISDSAPSR to identify TSC2 (corresponding to SEQ ID No. 84 and 73, respectively)(See Figure 5).

Blenis teaches using SSDEENGPPSS*PDLDR to identify Akt1 (corresponding to SEQ ID No. 196)(See Table 7, page 41).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to provide the known identifiable peptides for detection of target proteins in mass spectrometry analysis for AKT2 ,IR, IGF1R, TSC2, IRS1 as taught by Vitiello, Drewes, Picotti and Blenis because the above protein specific peptides have been used to identify target proteins in the sample and one ordinary skill in the art would have been motivated to use these peptides with reasonable expectation of success in identifying the target proteins in the sample.


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect well-known target molecules, such as AKT2, IGF1R, TSC2, IR, and there were a number of methodologies available to do so, including antibody and mass spectrometry.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

With regard to claim 8, Vitiello teaches detecting human cells (see Example 1).
 
With regard to claim 12, heavy isotope label peptides were used by Patel for calculation of target proteins (See Materials and Methods). 

With regard to claim 18, biotinylated antibodies were used by Patel (See Materials and Methods).

With regard to claim 20-21, Patel et al. use quantitative internal labeled peptide standards for quantitation of the target proteins (See Materials and Methods).

With regard to claim 22-23, the above disclosed SEQ ID Nos are from SEQ ID No. 1-212. Using an internal standard, such as the above disclosed SEQ ID Nos in mass spectrometry is routine practice to ensure the quality of the assay. 

With regard to claim 43, the lower limit of quantification by Patel’s assay is 0.2 fmol falling within the recited range, 0.05-0.75 fmol (See Figure 5). 

4.	Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Vitiello, Drewes, Picotti and Blenis as applied to claims 1-2, 5-6, 8, 10-12, 17-18, 20, 22-23, 30, 36 and 43 above, and further in view of Lee (US 20180214452).

The claim here directs to use a commercial antibody, e.g. anti-TSC2 Antibody (Cell Signaling Technology  3990) to bind to TSC2 target protein.  The main reference of Patel merely disclosed use immunoprecipitation to target TSC2 protein in a sample followed by mass spectrometry identification. Patel does not specifically teach using the commercial anti-TSC2 Antibody (Cell Signaling Technology  3990) to bind to TSC2 target protein.

Lee teaches using a commercial anti-TSC2 antibody from Cell Signaling Technology #3990 to target antigen TSC2 in a biological sample (see section 0267). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have motived Patel to use a commercial anti-TSC2 antibody for targeting TSC2 protein in a sample because it is a routine and common practice in the field to use commercially available antibody, such as anti-TSC2 Antibody (Cell Signaling Technology  3990) for convenience and would have reasonable expectation of success.

					Conclusion 
5.	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641